Case 8:17-cv-02942-PWG Document 96-2 Filed 07/17/20 Page 1 of 4




           EXHIBIT B
           Case 8:17-cv-02942-PWG Document 96-2 Filed 07/17/20 Page 2 of 4


                                        WASHINGTON, DC 20510

                                            July ]4, 2020

The Honorable Chad F. Wolf
Acting Secretary of Homeland Security
U.S. Department of Homeland Security
20 Massachusetts Avenue NW M.S. 2090
Washington, D.C. 20529

Dear Acting Secretary Wolf:

      We call on you to immediately comply with the Supreme Court’s decision rej ecting the Trump
Administration’s rescission of Deferred Action for Childhood Arrivals (DACA) and requiring the
Administration to reopen DACA for new applicants.

        On June 18, in an opinion by Chief Justice John Roberts, the Court held that the
Administration’s effort to repeal deportation protections for Dreamers, young immigrants who came to
the United States as children, was "arbitrary and capricious." Yesterday, 25 days after the Court’s
decision, was the deadline for the Administration to file a petition for rehearing. And last Friday,
President Trump said, ’Tm going to do a big executive order. I have the power to do it as president and
I’m going to make DACA a part of it."

        However, there is no indication that your agency has taken any steps to fully reinstate DACA
protections, as the Court’s decision unequivocally requires. We have not located a single statement by
you or any other Department of Homeland Security (DHS) official notifying the public that your
agency is complying with the Supreme Court’s decision. To the contrary, on June 19, U.S. Citizenship
and Immigration Services (USCIS) updated its website to falsely claim that the Supreme Court’s
decision has "no basis in law" and attack DACA recipients. As of today, the USCIS webpage titled
"Consideration for Deferred Action for Childhood Arrivals (DACA)" appears to have last been
updated on February 14, 2018, and the USCIS "Frequently Asked Questions" page regarding DACA
appears to have last been updated on March 8, 2018.

        Your agency has had ample opportunity to prepare for the recent Supreme Court decision. On
March 4, 2020, at a Senate Homeland Security and Government Affairs Committee (HSGAC) hearing,
you committed to provide Congress with your agency’ s plans in preparation for the Supreme Court
decision. On March 20, 2020, 36 Senators and 87 Representatives sent you a letter requesting those
plans.

       However, to date, Congress and the American people have not received any information
regarding your agency’s compliance with the Court’s holding. It is unclear what steps, if any, USCIS
has taken to implement the Supreme Court decision, including receiving and processing initial DACA
applications, DACA renewal applications, and requests for advance parole as well as publication of
information regarding DACA for new applicants and current recipients.

         The stakes are high. More than 800,000 Dreamers have come forward and received DACA.
DACA has allowed Dreamers to contribute to our country as soldiers, nurses, teachers, and small
business owners. Even as their own fates remained uncertain due to the Trump Administration’s
rescission of DACA, over 200,000 DACA recipients have served as essential workers during the
ongoing COVID- 19 pandemic by teaching children; growing, packaging, cooking, and shipping food;
stocking the shelves at grocery stores; and providing healthcare services to those who fall sick.
           Case 8:17-cv-02942-PWG Document 96-2 Filed 07/17/20 Page 3 of 4


       Since the Trump Administration rescinded DACA on September 5, 2017, USCIS has not
accepted initial DACA applications from Dreamers who are eligible for DACA but have never
received this protection. For example, children who have turned 15, the youngest age at which
someone can receive DACA, have been blocked from applying since the DACA rescission. The
Center for American Progress estimates that approximately 300,000 Dreamers who have never
received DACA are now eligible to apply for the program, including 55,500 young people who have
turned 15 since September 5, 2017.

        Now that 25 days have passed, the Roberts decision requires your immediate compliance. We
await your prompt assurance that you will respect the Court’s decision and reopen DACA for all
eligible applicants.
                                    Sincerely,




  RICHARD J. DURBIN
  United States Senator                           United States Senator



   CHARLES E. SCHUMER                             PATRICK LEAHY
   United States Senator                          United States Senator


   DIANNE FEINSTEIN                               RON WYDEN
   United States Senator                          United States Senator



   JACK REED                                      THOMAS R. CARPER
   United States Senator                          United States Senator



   ROBERT MENENDEZ                                BERNARD SANDERS
   United States Senator                          United States Senator



   SHERROD BROWN                                  ROBERT P. CASEY, JR.
   United States Senator                          United States Senator


  AMY KLOBUCHAR                                   SHELDON WHITEHOUSE
  United States Senator                           United States Senator



   TOM UDALL                                      JEFFREY A. MERKLEY
   United States Senator                          United States Senator


   MICHAEL F. BENNET                              KIRSTEN GILLIBRAND
   United States Senator                          United States Senator
        Case 8:17-cv-02942-PWG Document 96-2 Filed 07/17/20 Page 4 of 4


CHRISTOPHER A. COONS                    RICHARD BLUMENTHAL
United States Senator                   United States Senator


TAMMY BALDWIN                           CHRISTOPHER S. MURPHY
United States Senator                   United States Senator


MAZIE K. HIRONO                         MARTIN HEINRICH
United States Senator                   United States Senator


ANGUS S. KING, JR.                      ELIZABETH WARREN
United States Senator                   United States Senator


EDWARD J. MARKEY                        CORY A. BOOKER
United States Senator                   United States Senator


CHRIS VAN HOLLEN                        TAMMY DUCKWORTH
United States Senator                   United States Senator



CATHERINE CORTEZ MASTO                  TINA SMITH
United States Senator                   United States Senator


JACKY ROSEN
United States Senator
